In these divorce actions, order directing that they be tried together, under the provisions of section 96-a of the Civil Practice Act, reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, with $10 costs. In our opinion, it cannot be said that these actions grew “ out of the same set of facts,” as provided in section 96-a of the Civil Practice Act, nor that they can be tried together “ without prejudice to a substantial right ” of defendants. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.